     Case 2:20-cv-00182-JCM-BNW Document 31
                                         29 Filed 05/26/20
                                                  05/22/20 Page 1 of 3



 1     JENNY L. FOLEY, Ph.D., ESQ.
       Nevada Bar No. 9017
 2     E-mail: jfoley@hkm.com
 3     MARTA D. KURSHUMOVA, ESQ.
       Nevada Bar No. 14728
 4     E-mail: mkurshumova@hkm.com
       HKM EMPLOYMENT ATTORNEYS LLP
 5     1785 East Sahara, Suite 300
       Las Vegas, Nevada 89104
 6
       Tel: (702) 625-3893
 7     Fax: (702) 625-3893
       E-mail: jfoley@hkm.com
 8     Attorneys for Plaintiff
 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10
11      DOCTOR AARON BOMER, an Individual,
                                                       CASE NO.: 2:20-cv-00182-JCM-BNW
12                         Plaintiff,
13
        vs.                                                STIPULATION AND ORDER
14                                                     EXTENDING TIME TO RESPOND TO
        STATE OF NEVADA-DIVISION OF                    DEFENDANTS’ SPECIAL MOTION TO
15      PUBLIC AND BEHAVIORAL HEALTH                           DISMISS (ECF 13)
        (SOUTHERN NEVADA ADULT
16      MENTAL HEALTH SERVICES), a                                (THIRD REQUEST)
17      division of the State of Nevada, JOANNE
        MALAY, an individual, JACKIE
18      ARELLANO, an individual, JENNIFER
        SEXTON, an individual,
19
                           Defendants.
20
21            The parties, by and through counsel of record, hereby stipulate and agree that Plaintiff

22     will be granted an extension until May 26, 2020 to file and serve a response to Defendants’
23     Special Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 13).
24
              On or about January 29, 2020, Plaintiff filed his Amended Complaint. On or about
25
       March 20, 2020, Defendant filed two Motions to Dismiss. On or about April 24, 2020, HKM
26
       Employment Attorneys LLP (“HKM”) was substituted as counsel of record for Plaintiff in place
27
28     of Mullins & Trenchak, Attorneys at Law. Defendant graciously granted HKM Employment

                                                Page 1 of 3
     Case 2:20-cv-00182-JCM-BNW Document 31
                                         29 Filed 05/26/20
                                                  05/22/20 Page 2 of 3



 1     Attorneys LLP an extension until May 15, 2020 to respond to the Motions to Dismiss. On or
 2     about May 15, 2020, the parties agreed to a second extension of time to submit a response to
 3
       the Motions until May 22, 2020 which also extended the deadline for Defendants to submit a
 4
       Reply in Support of their Motions.
 5
              Plaintiff’s new counsel’s continued review of the file and of the claims has proven more
 6
 7     protracted than originally anticipated. Plaintiff’s counsel has managed to complete their

 8     Response in Opposition to Defendants’ Motion to Dismiss (ECF 12), which they willing be
 9     filing today, but is still preparing a response to Defendants’ complex Special Motion to Dismiss
10
       (Anti Slapp) (ECF 13). In light of the complex nature of the Special Motion to Dismiss,
11
       additional time is needed to review, research, and respond to each of Defendants’ arguments.
12
13            Accordingly, the Parties hereby agree to extend the time for Plaintiff’s Response in

14     Opposition to the Special Motion to Dismiss to May 26, 2020 which, with the intervening

15     Memorial Day holiday, constitutes a one (1) business day extension.
16
       ///
17
       ///
18
       ///
19
20     ///

21     ///
22     ///
23
       ///
24
       ///
25
       ///
26
27     ///

28
                                                 Page 2 of 3
     Case 2:20-cv-00182-JCM-BNW Document 31
                                         29 Filed 05/26/20
                                                  05/22/20 Page 3 of 3



 1            This request for an extension is sought to accommodate Plaintiff’s counsel’s office and
 2     staff, who are currently working remotely due to the COVID-19 pandemic, were only recently
 3
       retained in this matter, and who are diligently working to address all issues raised in the Special
 4
       Motion to Dismiss. Thus, this request is made in good faith and not for the purpose of delay.
 5
       Dated: May 22, 2020.
 6
 7
          HKM EMPLOYMENT ATTORNEYS                              NEVADA OFFICE OF THE
 8                                                              ATTORNEY GENERAL
          LLP
 9
10        By: /s/ Jenny L. Foley                                By:/s/ Charity Felts
             JENNY L. FOLEY (Bar No. 9017)                      CHARITY FELTS (Bar No. 10581)
11           MARTA D. KURSHUMOVA (Bar                           5420 Kietzke Lane, Suite 202
             No. 14728)                                         Reno, NV 89511
12           1785 East Sahara, Suite 300                        Telephone:775-687-2141
             Las Vegas, Nevada 89104                            Fax: 775-688-1822
13
             Telephone: (702) 625-3893                          Email: cfelts@ag.nv.gov
14           Facsimile: (702) 625-3895
             Email: jfoley@hkm.com
             Email: mkurshumova@hkm.com                         By:/s/ Gerald Tan
15
            Attorneys for Plaintiff                             GERALD L. TAN (Bar No. 13596)
16                                                              Office of the Nevada Attorney
                                                                General
17                                                              555 E. Washington Ave. #3900
                                                                Las Vegas, NV 89101
18                                                              702-486-3584
19                                                              Fax: 702-486-3768
                                                                Email: gtan@ag.nv.gov
20
21                                                  ORDER
22
23
                                                   IT IS SO ORDERED:
24
                                                   ______________________________
25
26                                                 UNITED STATES DISTRICT JUDGE

27                                                         May 26, 2020
                                                   DATED: _________________

28
                                                  Page 3 of 3
